Title: To Thomas Jefferson from William Short, 18 October 1801
From: Short, William
To: Jefferson, Thomas


Dear Sir
Paris Octob: 18. 1801.
I have just returned from Auvergne whither I informed you in my last of the 9th. of June I was going. We passed some time there near a considerable estate of a peculiar kind belonging to my friend—It consists entirely of mountain heights on which there is not a single house or a single tree, notwithstanding these heights extend for several leagues.—they are covered with snow one half of the year & at that time entirely uninhabited—these heights are rented out to different graziers & raisers of cattle, who send their stocks to pass the season—little huts of earth are erected there to lodge during that time, the persons who have charge of the cattle & make the cheese & butter wch. form a considerable part of the revenue. It is in the mountains of this estate that one of the divisions takes place between the waters of the Loire & the Garonne—for as you know there are several separate divisions between their branches.—Here on one part of the estate there is a little source which takes its course east to go & join the Allier—& on another part of the estate, at about a leagues distance, a small lake whose issue takes its course west to go & join the Dordogne. I have had a great deal of pleasure in climbing up the mountains of Auvergne—there is a something in the mountain air congenial to my constitution which I have always experienced, from the first time of my approaching them in Albemarle—It is an epoch which no circumstance of time or place will ever erase from my mind.—I have seen in this voyage also the effects of the mountain air on others—my friend who is remarkably weak in general & two other of her female friends not much stronger, & accustomed only to the walks of level ground, climbed up without a great deal of fatigue to the top of the Puy de Dome—the latter part of the route for about an hour and three quarters is made on foot, being too steep to admit of the patache a kind of little one horse cart in which the first part of the road is passed.—The Puy de Dome, overhangs Clermont, & is celebrated on account the first experiment made by Pascal with the barometer.—It is a mountain perfectly insulated & in the form of a sugar loaf—Its form frequently recalled to my mind your Monticello—but on an immense scale, its summit being eight hundred & twenty toises, above the level of the ocean, & five hundred & sixty toises above the level of the lower part of Clermont which stands at its foot—the level space on the summit of this mountain is smaller than that of the top of Monticello & the sides of the mountain all around more steep—the horizon all around without limits—& the view such as I believe it is impossible to form an idea of—Here is what the author of the Description of Auvergne, says of it & without exageration, “La magnificence & l’etendue du tableau qui se presente, (from this summit) vous ravit jusqu’a l’effroi; l’oeil intimidé semble hésiter, & n’ose d’abord parcourir un espace aussi vaste; on ne peut se defendre d’une emotion inconnue, mêlée de crainte & d’admiration; il faut quelque tems pour s’accoutumer à un spectacle si magnifique.”—One of the objects which enters into this picture is the plain of the Limagne, which extends in length to right & left several leagues out of view, & varying in its breadth, but bounded—filled with populous cities such as Riom, Clermont. &c. & cultivated like a garden–square, in its whole extent. The Limagne is & has been from time immemorial one of the most fertile & enchanting spots of the earth—Sidonius Apollinarius & Gregoire de Tours have both celebrated it, & the former among other encomiums, says, that strangers who have once seen the Limagne, forget their country & can no more be prevailed on to quit it.—I do not perceive that it had altogether that effect on me—but it is certainly the most fertile the most highly cultivated & the most magnificent district that I have ever seen—I know nothing that can be compared with it as to the magnificence of its views—& only that small part of Valencia, called the Huerta, as to cultivation & fertility.—
But I have forgotten again that the person to whom I am writing has now less time than ever to lose, & that I have always taken up more of it than I ought to have done!—My excuse here must be the difficulty of passing over in silence a picture which has lately made so lively an impression on me, & which often recalled to my mind my first view of Monticello.—I more than once gave a loose to my imagination, & in order to assimilate the two objects pleased myself with forming a representation in Albemarle of what I had then under my view in Auvergne—To form one side of this, the situation of Monticello was perfectly adapted—I had only to increase the dimensions; and this costs nothing to the imagination—I gave Monticello therefore an elevation of more than three thousand feet, with a basis & circumference in proportion—Charlottesville became a city of twenty five thousand souls—& the valley between you & the blue ridge representing the Limagne in situation & form, I had only to give it the proper fertility & culture—I thus transported myself to my native soil & carried with me the Puy de Dome, Clermont & the Limagne.
In order not to repeat & take up your time I beg leave simply to refer you to my last by Mr. Purviance on the subject of my vouchers, which I sent by him, although I have no copy of them—I had always expected to be the bearer of these papers & therefore retained them from year to year until this opportunity—I hope they have long ago arrived safely to your hands—I endeavored in my letter to give such explanations as may be necessary & as I should have given if I were on the spot. I hope they will suffice & shall be happy to hear of this affair & that resulting from the 9. m. doll. of E Randolph being finally terminated, in order that I may cease giving you trouble, which I can assure you I feel more than ever, & which I will do every thing in my power to put an end to entirely as soon as possible.—
After having closed my last letter & left Paris I determined to make use of Mr Purviance & the frigate to send to America a box of books which I had left at Havre when I went there with Mr Gerry to embark—They are such as I had chosen out of my library to carry with me for the voyage—Not knowing whether I shall embark from Havre I thought it best to make use of so good a conveyance from thence, that I may have them in America, & wrote to beg Mr Purviance to take charge of them & deliver them to you—If there should be any which perchance you have not, they are of course at your service—I hope the others will not incommode you, but if so I beg you to charge Mr Barnes with them until my arrival in America, as I suppose he will have some room or magazine in which he can place them—I beg him however in that case to place them in a dry part & out of the way of the Sun.
Whilst on my late journey I recieved a letter from my brother on the address of which was expressed to your care—this letter was forwarded to me by Mr. Mountflorence who informed me he received it from Holland. I had formerly taken the liberty of authorizing my brother to make use of this means, as I had no other way on which I could rely—As he expressed an unwillingness to give you this trouble I had assured him you would not take it amiss & encouraged him that he might have no pretext for not writing.—Since being in correspondence with Mr Barnes I have desired my brother to send my letters to him & I repeat the same by that which I write him at present.
I have more than once in my former letters troubled you on subjects not merely relative to my affairs, & among them on the Spanish breed of sheep propagated here.—I know not what are your opinions on that subject, but take the liberty of inclosing you the last report of the Commissioners—Several Governments of Europe have made essays towards propagating this breed—It is ascertained that it will succeed in the climates from Sweden to this country inclusive. I wish to see the essay made in our climate. Your present situation would enable you to procure a permission to send out these animals both from here & from Spain, by means of the American Ministers. Otherwise it can be done only by clandestine means.—By my advice a person here who has an estate in New York, made an attempt this last spring to send there a Ram of this breed—he had three embarked which were recieved on board I believe as provisions—he has just recieved an account of the arrival of one of them only—the two others died on the passage probably from want of care. In order for the experiment to succeed fully a permission should be obtained for such a number both of rams & ewes as would require the care of a man on purpose—& among the Shepherds yearly educated at Rambouillet, it would be easy to procure one to go out—He would be necessary not only to take care of the flock on the passage but after their arrival, & to instruct others in his art.—
The commissions which you mention in your last of the 17th. of March, have not yet got to me—I hope I need not add that I shall always take pleasure in employing my services for you in whatever way you may direct, & that I also consider you as having a right to command them.
I shall never again mention to you my intention or the time of my embarking for America;—not only because it has so often failed, but because I observe that what I have heretofore said on that subject has been always regarded as non avenu. It is true the event has thus far justified it, although it was not probable at the time.—I have never had an intention of ultimately abandoning my country, nor can any circumstance be considered as more painful by me than the idea of being regarded as estranged from her. I have been so far from feeling that my long absence had diminished in any degree my constant attachment to my country & my friends, or my zeal for their prosperity & happiness, that it would never have occurred to me to suppose such an idea could have existed.—
The present letter will be sent by Mr Dupont—I take the liberty of inclosing one for Mr Barnes, from whom I am surprized not to have heard conformably to his last of March.—With sentiments of the most perfect respect & attachment I have the honor to be Dear Sir; your most obedient srt
W: Short
 